Title: John Adams to the Comte de Sarsfield, 3 Feb. 1786
From: Adams, John
To: Sarsfield, Guy Claude, Comte de


          
            
              Dear Sir,
            
            

              Grosvr. sqr.

               3d. Feby. 1786—
            
          

          In your Kind Letter of the 26. of Jany.
            you ask an explanation of that expression of the Massachusetts, “a Ridder of hobby
            horses” in the original of the Word Hobby horse it signified a little horse, the same
            with Poney in English—or Bidet in french,—
          The English then transferred it to Irish and Scottish horses—Cheval
            de Irlande ou D Ecosse from this sense it was transferred to those little Wooden Horses
            which are ready made for Children to ride on for their Amusements. it is
            defined a stick on which Boy’s get astride & ride—“Un baton sur lequel les
            Enfans vont a Cheval”—it is defined in Latin Arundo Longa, a reed or cane, for the Boy’s
            in want of better instruments made use of these—from these originals it has been used, I
            don’t Know whether metaphonically or Poettically to signify any favourite amusement of
            grown Men of all Ranks and Denominations, even sages & Heroes Philosophers
            & Legislators, Nobles, Princes & Kings all Nations I believe have some
            Word appropriated to this Meaning—There is one in french which I once Knew familiarly
            but have forgotten the Dutch have a Proverb “Jeder heeft zyn speelpop every one has his
            hobby horse—for Example the hobby horse of Mr. Lionel, was
            the Anatomy of Catterpillars—that of Mr. Ploos Van Amstell
            to collect drawings &c. The Italians say “quel legno o bastone che i fanciulli
            si mettono fra gambe e chiamano il loro cavallo”—The Dutch Proverb is very true, every
            Man has a staff which he puts sometimes between his Leggs & rides &
            calls it his hobby horse—It is in this sense the hobby horse of many curious Persons, to
            become acquainted with singular & extraordinary Characters
          It has ever been my hobby horse, to see rising in America an Empire
            of Liberty & a Prospect of two or three hundred Millions of freemen, without one
            noble or one King—among them—You say it is impossible—If I should agree with you in
            this, I would still say let us try the experiment and preserve our equality as long as
            we can—
          A better system of Education for the Common People, might preserve
            them long from such artificial inequalities, as are prejudicial to society by
            confounding the Natural distinctions of Right and Wrong, Virtue and vice
          I am

          
            
              J. A
            
          
        